Title: From Alexander Hamilton to Nathaniel Gorham, 19 June 1794
From: Hamilton, Alexander
To: Gorham, Nathaniel



Treasury Department June 19th 1794
Sir,

It being intended to station Officers upon the recruiting Service at Portland, Salem, Boston, and Worcester, I have to request that you will enter into contract with any person or persons, who may be disposed to furnish the rations, Quartermasters articles, and medical assistance required for that service, at the most reasonable rate.
You will be governed by my letter to you of the 26th of November 1792, as to the regulations under which the service is to be performed, advising me of the particulars, as soon as you shall have made the provision requested.
I am Sir with great Consideration   Your Obedient Servant

A Hamilton
The Supervisor of Massachusetts

